Case 2:19-cv-00008-ECM-JTA Document 200-3 Filed 08/20/21 Page 1of3

 

Walter Pettaway vs Nicholas D, Barber and Michael D. Green Andre Carlisle
7/6/2021
it IN THE UNITED STATES DISTRICT COURT
2 FOR THE MIDDLE DISTRICT OF ALABAMA
3 NORTHERN DIVISION

5 WALTER PETTAWAY, as
Administrator of the

6) Estate of Joseph Lee CIVIL ACTION NUMBER
Pettaway, deceased,
di 2:19-CV-0008
Plaintiff,
8 DEPOSITION OF:
VS.
9 ANDRE CARLISLE

NICHOLAS D. BARBER
10 and MICHAEL D. GREEN,

il ' Defendants.

12

LS STIPULATIONS

14 IT IS STIPULATED AND AGREED, by and between

15 the parties through their respective counsel, that
16] the deposition of:

17 ANDRE CARLISLE

18 may be taken before Nancy S. Holland, Commissioner
19| and Notary Public, State at Large, at the offices
20] of the City of Montgomery Legal Department, 103

21 | North Perry Street, Montgomery, Alabama, on the 6th

22| day of July, 2021, commencing at approximately

23} 9:35 a.m. PLAINTIFF’S

a a

25

 

 

 

1-888-326-0594 depos@bainandassociates.com
Bain & Associates Court Reporting Services, Inc, Page: 1

 
Case 2:19-cv-00008-ECM-JTA Document 200-3 Filed 08/20/21 Page 2 of 3

Walter Pettaway vs Nicholas D. Barber and Michael D. Green Andre Carlisle
7/6/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

From 2015 until January of 2021, during

that period of time, there were no circumstances

under which Montgomery police officers were required

to provide hands-on first aid or medical care to an

injured person, correct?

A.

place?

Q.

A.

QO.

policy to --
A.

QO.

A.

fk

You mean where there's a policy in

Yes, sir.
Ts that what you're asking?

Yes, sir. Were they required by

To do hands-on?
Right.
No.

Okay. Under no circumstances that you

know of was that required.

 

1-888-326-0594 depos@bainandassociates.com

Bain & Associates Court Reporting Services, Inc. Page: 42

 
Case 2:19-cv-00008-ECM-JTA Document 200-3 Filed 08/20/21 Page 3 of 3

10
ial
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Walter Pettaway vs Nicholas D. Barber and Michael D. Green Andre Carlisle

7/6/2021

 

 

A.

yes.

Under no circumstances that I know of,

 

 

1-888-326-0594 depos(@bainandassociates.com

Bain & Associates Court Reporting Services, Inc.

Page: 43
